               Case 1:19-cr-00064-GHW Document 41 Filed 04/29/20 Page 1 of 1
MEMORANDUM ENDORSED
                                                                                               USDC SDNY
                                                                                               DOCUMENT
                                                                                               ELECTRONICALLY FILED
                                                                                               DOC #:
                                                                                               DATE FILED: 4/29/2020




                                                                             April 29, 2020
     BY ECF
     The Honorable Gregory H. Woods
     United States District Judge
     Southern District of New York
     500 Pearl Street
     New York, NY 10007

                      Re: United States v. Natalie Mayflower Sours Edwards, 19 Cr. 64 (GHW)

     Dear Judge Woods:

             We represent the defendant in the above-referenced case, which is currently scheduled
     for sentencing on July 8, 2020. On April 3, 2020, the Probation Department issued its draft
     report, with the final report due on May 1, 2020. We write now, without objection by the
     government or the Probation Department, to extend the due date for the final report to May 15,
     2020, to allow the defense to adequately address its objections to the draft report.

                                                                             Respectfully submitted,

                                                                             Jacob Kaplan
                                                                             Jacob Kaplan, Esq.

     cc:    Government Counsel (via ECF)
            U.S. Probation Officer Meaghan E. Biggs (via email)

      Application granted. The due date for the final report is extended to May 15, 2020.
      Separately, the Coronavirus Aid, Recovery, and Economic Security Act (the "CARES Act")
      permits the Court to conduct certain criminal proceedings remotely with the defendant's consent.
      The Court requests that the defendant consider whether she is willing to consent to conduct the
      sentencing by remote means in accordance with the CARES Act. If so, she is directed to indicate
      that fact in her sentencing submission, and her counsel is directed to confer with the United States
      to complete a written consent document in the form that is currently being used to document such
      consents with such modifications as the parties may deem appropriate.
      The Clerk of Court is directed to terminate the motion pending at Dkt. No. 40.
      SO ORDERED
      April 29, 2020
